Title: From John Quincy Adams to Abigail Smith Adams, 11 January 1817
From: Adams, John Quincy
To: Adams, Abigail Smith


				N. 106
					My dear Mother.
					Little Boston, Ealing. 11. January 1817.
				
				Your favour of 26. November, is yet the latest that I have received from you—But since my last to you, and since mine of the 3d. instant to my father, I have received one from him, more earnestly calling upon me, to ask my recall from this Mission, and return home—I have in my last Letters both to him and you, expressed my sentiments and intentions on this subject, and have alledged such reasons for them as will I hope prove satisfactory to you—The newspaper paragraphs in the American Prints, copied into those of this Country, some of them announcing my actual appointment as Secretary of State have placed me for the moment in an aukward predicament—I am receiving daily Letters of congratulation and of solicitation, which I scarcely know how to answer. Until I had received your letter of 26. November, I had no intimation from an authentic source, to induce an expectation that the offer would be made me. Since then hints of the intention, have come to me through various channels, both from the present and future President—but in no one instance, was the communication to me authorized by them; and having often witnessed the changes, which a great variety of causes, occasionally produce in mere intentions, and being yet without a direct or authorised suggestion from either of the distinguished persons, from whom alone it could come with efficacy, even that it is intended, I deem it proper still to reserve my determination upon it, until I shall more explicitly know, whether the determination will be required of me at all. We are all well.  My boys are in the midst of the Christmas Holidays, and are now in London to see Mr Kean, Miss O’Neill and the Pantomimes. I shall make them write to you after their return.Ever affectionately your’s. 
				
					A.
				
				
			